Appendix A to the PROFESSIONALLY MANAGED PORTFOLIOS OPERATING EXPENSES LIMITATION AGREEMENT Fund Class R Expense Cap Class I Expense Cap Hodges Fund None None Hodges Small Cap Fund 1.40% 1.15% Hodges Blue Chip 25 Fund 1.30% N/A Hodges Equity Income Fund 1.30% N/A Hodges Pure Contrarian Fund 1.40% N/A Hodges Small Intrinsic Value Fund 1.29% N/A Hodges Small-Mid Cap Fund 1.40% N/A Effective November11, 2013 PROFESSIONALLY MANAGED PORTFOLIOS HODGES CAPITAL MANAGEMENT, INC. By:/s/ Elaine E. Richards By:/s/ Eric Marshall Name:Elaine E. Richards Name: Eric Marshall Title:President Title:President AppendixA approved by the Board of Trustees:December 19, 2012; amended November 11-12, 2013 to add the Hodges Small Intrinsic Value Fund, and the Hodges Small-Mid Cap Fund. 1
